Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Robert Cody Branch, Appellant                         Appeal from the 71st District Court of
                                                       Harrison County, Texas (Tr. Ct. No. 14-
 No. 06-16-00051-CV         v.                         0632-A).     Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
 Texas Farm Bureau Underwriters, Linda                 Burgess participating.
 Branch, and Security State Bank, N.A.,
 Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Robert Cody Branch, pay all costs of this appeal.




                                                      RENDERED SEPTEMBER 22, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk